                                                                    1    RICARDO P. CESTERO (SBN 203230)
                                                                         RCestero@ggfirm.com
                                                                    2    GREENBERG GLUSKER FIELDS CLAMAN &
                                                                         MACHTINGER LLP
                                                                    3    1900 Avenue of the Stars, 21st Floor                              JS-6
                                                                         Los Angeles, California 90067-4590
                                                                    4    Telephone: 310.553.3610
                                                                         Fax: 310.553.0687
                                                                    5
                                                                         Attorneys for Plaintiff
                                                                    6    EUROPA EYE WEAR CORP. dba EUROPA
                                                                         INTERNATIONAL, CINZIA, and STATE
                                                                    7    OPTICAL CO.
                                                                    8
                                                                                                       UNITED STATES DISTRICT COURT
                                                                    9
                                                                                                      CENTRAL DISTRICT OF CALIFORNIA
                                                                    10
                                                                                                               WESTERN DIVISION
GREENBERG GLUSKER FIELDS CLAMAN




                                                                    11
                             Los Angeles, California 90067-4590
                             1900 Avenue of the Stars, 21st Floor




                                                                    12
                                                                         EUROPA EYE WEAR CORP.,                        Case No. 2:19-cv-05906-FMO (SKx)
       & MACHTINGER LLP




                                                                    13
                                                                                                 Plaintiff,            ORDER RE STIPULATION OF
                                                                    14                                                 DISMISSAL WITHOUT
                                                                         v.                                            PREJUDICE
                                                                    15
                                                                         KAIZEN ADVISORS, LLC, and AO
                                                                    16   EYEWEAR, INC.
                                                                                                                       Action Filing Date: February 25, 2019
                                                                    17                           Defendants.
                                                                    18
                                                                    19
                                                                    20
                                                                    21
                                                                    22
                                                                    23
                                                                    24
                                                                    25
                                                                    26
                                                                    27
                                                                    28
                                                                                                                              ORDER RE STIPULATION OF DISMISSAL
                                                                         25632-00002/3217373.1
                                                                                                                                             WITHOUT PREJUDICE
                                                                    1             The Court, having considered the parties’ Stipulation for Dismissal Without
                                                                    2    Prejudice, and good cause appearing therefore, IT IS HEREBY ORDERED that:
                                                                    3             1.        This action be dismissed without prejudice, including all claims, cross-
                                                                    4    claims and counterclaims.
                                                                    5             2.        Each party is to bear its own costs and fees in connection with this
                                                                    6    action.
                                                                    7
                                                                    8             IT IS SO ORDERED.
                                                                    9
                                                                    10     Dated: August 8, 2019                                    /s/
                                                                                                                      HON. FERNANDO M. OLGUIN
GREENBERG GLUSKER FIELDS CLAMAN




                                                                    11                                                United States District Court Judge
                             Los Angeles, California 90067-4590
                             1900 Avenue of the Stars, 21st Floor




                                                                    12
       & MACHTINGER LLP




                                                                    13
                                                                    14
                                                                    15
                                                                    16
                                                                    17
                                                                    18
                                                                    19
                                                                    20
                                                                    21
                                                                    22
                                                                    23
                                                                    24
                                                                    25
                                                                    26
                                                                    27
                                                                    28
                                                                                                                                  ORDER RE STIPULATION OF DISMISSAL
                                                                         25632-00002/3217373.1                           1
                                                                                                                                                 WITHOUT PREJUDICE
